In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-20-00081-CR

 LADAVIOUS COBUR RAMON SMITH,             §    On Appeal from the 431st District
 Appellant                                     Court

                                          §    of Denton County (F16-2486-431)

 V.                                       §    September 10, 2020

                                          §    Per Curiam

 THE STATE OF TEXAS                       §    (nfp)

                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS

                                     PER CURIAM